Citation Nr: 1700254	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-02 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty service from February 1965 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a personal hearing before the undersigned Acting Veterans Law Judge (VLJ) in May 2013.  A transcript is of record.  The claim was remanded by the Board in March 2014 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional medical evidence pertinent to the claim was associated with the electronic record after the most recent supplemental statement of the case (SSOC) was issued in September 2014.  Remand is needed in order for the AOJ to issue an updated SSOC as required by 38 C.F.R. § 20.1304 (c).  

Review of the record indicates that the Veteran has offered varying reports regarding his employment history.  In originally seeking entitlement to a TDIU, the Veteran indicated that he had worked for the Raleigh Fire Department as a firefighter/EMS technician from October 11, 1971, until December 31, 1989, working 57 hours per week; that his service-connected disability affected full time employment on October 31, 1989; and that he last worked full time and became too disabled to work on December 31, 1989.  However, the Veteran also indicated that he worked for QMD Inc. doing maintenance from 1992 until 1999 for 40 hours per week.  See VA Form 21-8940 and addendum received October 2009.  

During an August 2012 VA mental disorders Disability Benefits Questionnaire (DBQ), the Veteran reported that he was minimally employed, claiming to have "pick up work here and there," which was generally limited to small home repairs or lawn care work, and that he was last employed full time in 1988.  During a May 2014 VA mental disorders DBQ, the Veteran reported that he last worked about a year ago doing home improvements with a friend (electrical and plumbing work) on about a daily basis for about 5 to 6 hours per day.  During an April 2015 VA mental disorders DBQ, the Veteran reported that after working as a firefighter, he worked as a grocery store clerk and as a painter from 1989 until 2014, but was not currently working.  

The Board finds that a detailed employment history is needed from the Veteran in light of the history as reported since the inception of his claim for entitlement to a TDIU, especially in light of the most recent report that the Veteran had worked until 2014 and given the fact that the Veteran now meets the schedular criteria for consideration of a TDIU as of February 3, 2015.  See May 2015 rating decision.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran clarify his employment history after leaving the Raleigh Fire Department on December 31, 1989.  The AOJ should also request that the Veteran provide authorization for VA to obtain records from the employers identified by the Veteran.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




